              Case 1:16-cv-08569-LAP
                   1:15-cv-02739-LAP Document 144
                                              198 Filed 11/16/20
                                                        11/13/20 Page 1 of 1



               TELEPHONE: 1-212-558-4000
                                                                         125 Broad Street
                FACSIMILE: 1-212-558-3588
                  WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                      ______________________


                                                                       LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                        BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                              BEIJING • HONG KONG • TOKYO

                                                                                  MELBOURNE • SYDNEY




                                                                November 13, 2020
                                                                  Defendants' request to file
Via ECF
                                                                  under seal the November 13,
The Honorable Loretta A. Preska,                                  2020 letter and Exhibit 5
    United States District for the Southern District of New York, thereto is GRANTED. SO
        500 Pearl Street,                                         ORDERED.
            New York, NY 10007.                                                      11/16/2020

               Re:       Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                         YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Capital Mgmt. et al. v.
                         Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton Park”)

Dear Judge Preska:

                 Pursuant to Local Rule 5.2, Rule 2(H) of the Individual Practices of this Court, and
Paragraph 13 of the stipulation and order governing the production and exchange of confidential materials
in these actions (the “Protective Order,” Petersen ECF No. 177; Eton Park ECF No. 124), Defendant the
Argentine Republic (the “Republic”), together with Defendant YPF S.A. (“YPF”), which joins in this letter,
respectfully move for an order granting leave to file under seal Defendants’ enclosed November 13, 2020
letter requesting a pre-motion conference and Exhibit 5 thereto. Exhibit 5 contains excerpts of the transcript
of the October 29 deposition of Burford Capital CEO Christopher Bogart that Plaintiffs have provisionally
designated as confidential under the Protective Order. The Republic and YPF seek leave to file Exhibit 5
under seal and to redact portions of their publicly accessible pre-motion letter that quote from the transcript
in light of Plaintiffs’ designation.

                                                              Respectfully,

                                                              /s/ Robert J. Giuffra, Jr.

                                                              Robert J. Giuffra, Jr.




cc:    Counsel of Record

       Pamela Jarvis, Esq.
       (Joseph Hage Aaronson LLC)
